Case 1:18-cv-08128-JPC Document 101-1 Filed 12/07/20 Page 1 of 15




                     EXHIBIT A
       Case 1:18-cv-08128-JPC Document 101-1 Filed 12/07/20 Page 2 of 15




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


ALEX GOLDFARB,

                       Plaintiff,                      Case No. 1:18-cv-08128 (VEC)

       v.

CHANNEL ONE RUSSIA

       and

RT AMERICA, a.k.a. ANO TV-NOVOSTI,

                       Defendants.



     DEFENDANT CHANNEL ONE RUSSIA’S OBJECTIONS AND ANSWERS TO
       PLAINTIFF’S FIRST SET OF JURISDICTIONAL INTERROGATORIES

       Defendant Channel One Russia, through its counsel, Baker & Hostetler LLP, pursuant to

Rules 26 and 33 of the Federal Rules of Civil Procedure and applicable Local Civil Rules of the

United States District Court for the Southern District of New York (the “Local Rules”), hereby

state the following Objections and Answers to Plaintiff Alex Goldfarb’s Jurisdictional

Interrogatories dated May 4, 2020 (each an “Interrogatory” and collectively, the

“Interrogatories”).

                                    GENERAL OBJECTIONS

       Channel One Russia sets forth the following General Objections, which are fully

incorporated into each numbered response.

       1.      Channel One Russia objects to Plaintiff’s “Definitions” to the extent they deviate

from, conflict with, or impose a greater obligation than set forth in the Local Rules and Federal

Rules of Civil Procedure.
       Case 1:18-cv-08128-JPC Document 101-1 Filed 12/07/20 Page 3 of 15




       2.        Channel One Russia objects to any Interrogatory that is outside the scope of

relevance articulated in Federal Rule of Civil Procedure 26 and further objects to the extent that

any Interrogatory is overbroad and not proportional to the needs of the case, the amount in

controversy, the parties’ relative access to relevant information, and the importance of discovery

in resolving the issues.

       3.        Channel One Russia further objects to any Interrogatory that is outside the scope

of the Court’s April 9, 2020 order delineating the scope of discovery at this phase of the

litigation as “jurisdictional discovery relative to Goldfarb’s allegation that Channel One

published the alleged defamatory material in New York through its subsidiary and agent Channel

One Russia Worldwide.” See ECF No. 84.

       4.        Channel One Russia objects to each Interrogatory as unduly burdensome and

overbroad to the extent that it seeks “all” information or “every” piece of information related to a

given subject.

       5.        Channel One Russia objects to each Interrogatory to the extent that it seeks

privileged attorney-client material, attorney work product, or information otherwise privileged or

protected from disclosure.

       6.        Channel One Russia objects to each Interrogatory to the extent that it seeks

information that could be obtained by a more appropriate mode of discovery, is redundant or

duplicative of information already obtained, is premature, is unnecessarily cumulative, and/or is

more easily obtained from some other source that is more convenient, less burdensome, or less

expensive.

       7.        Channel One Russia objects to each Interrogatory to the extent that it seeks

information that is already in Plaintiff’s possession, otherwise publicly available or is primarily




                                                  2
       Case 1:18-cv-08128-JPC Document 101-1 Filed 12/07/20 Page 4 of 15




or exclusively within Plaintiff’s possession, custody, or control.

       8.      These responses are provided solely on behalf of Channel One Russia and its

employees. Channel One Russia is not undertaking to gather, obtain and respond on behalf of

individuals or entities whose documents and information are beyond the possession, custody or

control of Channel One Russia. Channel One Russia therefore objects to each Interrogatory to

the extent it purports to require Channel One Russia to provide information not within its

possessions, custody or control.

       9.      Channel One Russia objects to each Interrogatory to the extent that it purports to

require Channel One Russia to provide responses regarding the relationship and/or knowledge of

documents, matters, persons and/or entities over whom Channel One Russia has no control, and

with whom Channel One Russia does not have a relationship.

       10.     Channel One Russia objects to each Interrogatory to the extent it purports to

require Channel One Russia to provide information with respect to the identity or substance of

documents when such information could be derived or ascertained from the documents

themselves on the grounds that the burden of deriving or ascertaining such information is

substantially the same for Channel One Russia as it is for Plaintiff. In any event, the documents

speak for themselves.

       11.     Channel One Russia does not waive or intend to waive objections as to

competence, relevance, materiality, or admissibility of any information provided in response to

the Interrogatories and reserves all rights to object on any grounds to the use of any such

information or the subject matter thereof in all subsequent proceedings, including the trial of this,

or any other matter.




                                                 3
       Case 1:18-cv-08128-JPC Document 101-1 Filed 12/07/20 Page 5 of 15




       12.     Channel One Russia objects to responding as to Information outside the relevant

time period. By agreement of the parties following a meet-and-confer, Plaintiff has modified the

Interrogatories to correspond to a time period from January 1, 2018 through April 30, 2018.

Channel One Russia will respond accordingly.

       13.     Channel One Russia specifically refers to Local Rule 33.3, which provides:

               (a) Unless otherwise ordered by the Court, at the commencement of discovery,
       interrogatories will be restricted to those seeking names of witnesses with knowledge of
       information relevant to the subject matter of the action, the computation of each category
       of damage alleged, and the existence, custodian, location and general description of
       relevant documents, including pertinent insurance agreements, and other physical
       evidence, or information of a similar nature.

                (b) During discovery, interrogatories other than those seeking information
       described in paragraph (a) above may only be served (1) if they are a more practical
       method of obtaining the information sought than a request for production or a deposition,
       or (2) if ordered by the Court.

              (c) At the conclusion of other discovery, and at least 30 days prior to the
       discovery cut-off date, interrogatories seeking the claims and contentions of the opposing
       party may be served unless the Court has ordered otherwise.

Channel One will respond to the Interrogatories consistent with the text and spirit of the Federal

Rules of Civil Procedure and the Local Rules, including Local Rule 33.3

       SPECIFIC OBJECTIONS AND ANSWERS TO THE INTERROGATORIES

       Subject to and without waiving the foregoing General Objections, Channel One Russia

specifically objects to and answers the Interrogatories as follows:

INTERROGATORY NO. 1

       Identify each person who (a) owns equity in Channel One, (b) is a director of Channel

One or (c) is an officer of Channel One, and identify all relevant documents.

RESPONSE TO INTERROGATORY NO. 1

       Object. Channel One Russia objects to this Interrogatory as overbroad, unduly




                                                 4
       Case 1:18-cv-08128-JPC Document 101-1 Filed 12/07/20 Page 6 of 15




burdensome, and not reasonably calculated to lead to the discovery of relevant admissible

evidence. Channel One Russia further objects to this Interrogatory as outside of the scope of the

Court’s April 9, 2020 order delineating the scope of discovery. Channel One Russia further

repeats and incorporates its General Objections to this Interrogatory, in particular nos. 2, 3, 4, 6,

7, 10, 11 and 13.

        Subject to and without waiving the foregoing general and specific objections, Channel

One Russia respectfully refers Plaintiff to the following contained in its document production:

            x   Certificate from the register of shareholders 2018 reflecting the shareholders list;

            x   Extract from the decision of general shareholders meeting appointing the Board of

                Directors in 2018 reflecting the members list; and

            x   Decisions of the general shareholders meeting appointing the CEO, the only

                officer of Channel One Russia.

INTERROGATORY NO. 2

        Identify each person who (a) owns equity in CORW, (b) is a director of CORW or (c) is

an officer of CORW, and identify all relevant documents.

RESPONSE TO INTERROGATORY NO. 2

        Object. Channel One Russia objects to this Interrogatory as overbroad, unduly

burdensome, and not reasonably calculated to lead to the discovery of relevant admissible

evidence. Channel One Russia further objects to this Interrogatory as outside of the scope of the

Court’s April 9, 2020 order delineating the scope of discovery. Channel One Russia further

objects to this Request to the extent it seeks information not within its possession, custody, or

control. Channel One Russia further repeats and incorporates its General Objections to this

Interrogatory, in particular nos. 2, 3, 4, 6, 7, 8, 9, 10, 11 and 13.




                                                    5
       Case 1:18-cv-08128-JPC Document 101-1 Filed 12/07/20 Page 7 of 15




       Subject to and without waiving the foregoing general and specific objections, Channel

One Russia respectfully refers Plaintiff to the following contained in its document production:

           x     Certificate from the register of shareholders 2018 reflecting the shareholders list;

                 and

           x     Decisions of the general shareholders meeting appointing the CEO, the only

                 officer of Channel One Russia Worldwide.

INTERROGATORY NO. 3

       Identify the legal address of Channel One and of CORW, and state whether or not

Channel One and CORW share office space in any location.

RESPONSE TO INTERROGATORY NO. 3

       Object. This Interrogatory calls for a narrative response and is unduly burdensome and

overbroad in that it seeks a lengthy essay-type response rather than a brief, categorical statement

as contemplated by the Federal Rules of Civil Procedure and the Local Rules. Channel One

Russia also objects to this Interrogatory as overbroad, unduly burdensome, and not reasonably

calculated to lead to the discovery of relevant admissible evidence. Channel One Russia further

objects to this Interrogatory as outside of the scope of the Court’s April 9, 2020 order delineating

the scope of discovery. Channel One Russia further objects to this Request to the extent it seeks

information not within its possession, custody, or control. Channel One Russia further repeats

and incorporates its General Objections to this Interrogatory, in particular nos. 2, 3, 4, 6, 7, 8, 9,

10, 11 and 13.

       Subject to and without waiving the foregoing general and specific objections, Channel

One Russia states that its legal address and registered office is at Ak. Koroleva Street, 19,

Moscow. Channel One Russia Worldwide’s legal address and registered office is also located at




                                                   6
       Case 1:18-cv-08128-JPC Document 101-1 Filed 12/07/20 Page 8 of 15




Ak. Koroleva Street, 19, Moscow. However, this address is the location of the Federal Unitary

Enterprise Ostankino Technical Center, one of Europe’s largest broadcasting complexes.

Numerous television and radio channels are based at this location. Channel One Russia and

Channel One Russia Worldwide have their own separates offices and separate rental agreements

for facilities within the complex. Channel One Russia and Channel One Russia Worldwide do

not share office space and their physical spaces are located in different buildings, at Ak.

Koroleva Street, 19 and Ak. Koroleva Street, 12.

INTERROGATORY NO. 4

        Identify each person (a) who is employed by Channel One who provides services to

CORW or (b) who is employed by CORW and provides services to Channel One, and identify

all relevant documents.

RESPONSE TO INTERROGATORY NO. 4

        Object. Channel One Russia objects to this Interrogatory as overbroad, unduly

burdensome, and not reasonably calculated to lead to the discovery of relevant admissible

evidence. Channel One Russia further objects to this Interrogatory as outside of the scope of the

Court’s April 9, 2020 order delineating the scope of discovery. Channel One Russia further

objects to this Request to the extent it seeks information not within its possession, custody, or

control. Channel One Russia further repeats and incorporates its General Objections to this

Interrogatory, in particular nos. 2, 3, 4, 6, 7, 8, 9, 10, 11 and 13.

        Subject to and without waiving the foregoing general and specific objections, Channel

One Russia states that it does not have access to or control documents of Channel One Russia

Worldwide including, but not limited to, employment and service agreements or documentation

of other similar arrangements. Accordingly, Channel One Russia cannot affirmatively state




                                                    7
       Case 1:18-cv-08128-JPC Document 101-1 Filed 12/07/20 Page 9 of 15




whether employees of Channel One Russia may also independently provide services to Channel

One Russia Worldwide and, similarly, whether individuals who provide services to Channel One

Russia have arrangements with other entities. This is particularly true with respect to the

prevalence of freelancers in the media industry.

 INTERROGATORY NO. 5

       Describe the contractual distribution process pursuant to which Channel One

programming, including the Channel One Programs, appeared in New York as described in

paragraph 15 of the Complaint, including the role and involvement of CORW, and identify all

relevant documents.

RESPONSE TO INTERROGATORY NO. 5

       Object. This Interrogatory calls for a narrative response and is unduly burdensome and

overbroad in that it seeks a lengthy essay-type response rather than a brief, categorical statement

as contemplated by the Federal Rules of Civil Procedure and the Local Rules. Channel One

Russia also objects to this Interrogatory as overbroad, unduly burdensome, and not reasonably

calculated to lead to the discovery of relevant admissible evidence. Channel One Russia further

objects to this Interrogatory as outside of the scope of the Court’s April 9, 2020 order delineating

the scope of discovery. Channel One Russia further objects to this Request to the extent it seeks

information not within its possession, custody, or control. Channel One Russia further repeats

and incorporates its General Objections to this Interrogatory, in particular nos. 2, 3, 4, 6, 7, 8, 9,

10, 11 and 13.




                                                   8
      Case 1:18-cv-08128-JPC Document 101-1 Filed 12/07/20 Page 10 of 15




       Subject to and without waiving the foregoing general and specific objections, Channel

One Russia respectfully refers Plaintiff to the following contained in its document production:

License Agreement № 921 dated 01.04.2005.

       Channel One Russia Worldwide, by purchasing a license to use the content of Channel

One Russia (most of the individual programs, but not all), forms an independent TV channel –

“COW” which broadcasts through local distributors in each country outside of the territory of

Russia. Under the license agreement, all rights to broadcast the programs outside of Russia

belong to Channel One Russia Worldwide. Channel One Russia understands that Channel One

Russia Worldwide’s broadcasts are available in the United States through satellite television

providers, such as DirecTV, with which Channel One Russia Worldwide has its own distribution

agreements. Channel One Russia is not involved in Channel One Russia Worldwide’s

negotiation of contracts or distribution agreements.

       By responding to this Interrogatory, Channel One Russia does not admit the accuracy or

relevance of any allegations in the Complaint, and paragraph 15 in particular.

INTERROGATORY NO. 6

       Describe the process pursuant to which directors of CORW are appointed and the role of

Channel One in that process, and identify all relevant documents.

RESPONSE TO INTERROGATORY NO. 6

       Object. This Interrogatory calls for a narrative response and is unduly burdensome and

overbroad in that it seeks a lengthy essay-type response rather than a brief, categorical statement

as contemplated by the Federal Rules of Civil Procedure and the Local Rules. Channel One

Russia objects to this Interrogatory as overbroad, unduly burdensome, and not reasonably

calculated to lead to the discovery of relevant admissible evidence. Channel One Russia further




                                                 9
       Case 1:18-cv-08128-JPC Document 101-1 Filed 12/07/20 Page 11 of 15




objects to this Interrogatory as outside of the scope of the Court’s April 9, 2020 order delineating

the scope of discovery. Channel One Russia further objects to this Request to the extent it seeks

information not within its possession, custody, or control. Channel One Russia further repeats

and incorporates its General Objections to this Interrogatory, in particular nos. 2, 3, 4, 6, 7, 8, 9,

10, 11 and 13.

       Subject to and without waiving the foregoing general and specific objections, Channel

One Russia respectfully refers Plaintiff to the following contained in its document production:

           x     Certificate from the register of shareholders 2018 reflecting the shareholders list;

                 and

           x     Decisions of the general shareholders meeting appointing the CEO, the only

                 officer of Channel One Russia Worldwide.

INTERROGATORY NO. 7

       State the basis for CORW’s authority to file litigations in the United States District Court

for the Southern District of New York concerning Channel One’s business, and identify all

relevant documents.

RESPONSE TO INTERROGATORY NO. 7

       Object. This Interrogatory calls for a narrative response and is unduly burdensome and

overbroad in that it seeks a lengthy essay-type response rather than a brief, categorical statement

as contemplated by the Federal Rules of Civil Procedure and the Local Rules. Channel One

Russia objects to this Interrogatory as overbroad, unduly burdensome, and not reasonably

calculated to lead to the discovery of relevant admissible evidence. Channel One Russia further

objects to this Interrogatory as outside of the scope of the Court’s April 9, 2020 order delineating

the scope of discovery. Channel One Russia further objects to this Request to the extent it seeks




                                                  10
       Case 1:18-cv-08128-JPC Document 101-1 Filed 12/07/20 Page 12 of 15




information not within its possession, custody, or control. Channel One Russia further repeats

and incorporates its General Objections to this Interrogatory, in particular nos. 2, 3, 4, 6, 7, 8, 9,

10, 11 and 13. Channel One Russia further objects to the term “CORW’s authority to file,” and

the term “Channel One’s business” as vague and ambiguous. Further, this Interrogatory refers to

the ambiguous and undefined class of “litigations in the United States District Court for the

Southern District of New York” and not a particular case or proceeding.

       Subject to and without waiving the foregoing general and specific objections, Channel

One Russia respectfully refers Plaintiff to the following contained in its document production:

License Agreement № 921 dated 01.04.2005. Channel One Russia is not a party to any litigation

in the United States District Court for the Southern District of New York, other than the instant

case, and was not a party to any such litigation during the relevant time period. To the extent that

Channel One Russia Worldwide has filed pleadings in the United States District Court for the

Southern District of New York, Channel One Russia does not and has not directed, controlled, or

drafted the content of any of Channel One Russia Worldwide’s filing(s) in any such litigations.

Channel One Russia further states its understanding that under License Agreement № 921 dated

01.04.2005, Channel One Russia Worldwide holds the rights to broadcast programs outside of

Russia and therefore acts as the rights owner in its own business interest in the case of

infringement abroad, including in seeking legal redress for such infringement.

INTERROGATORY NO. 8

       Identify every person employed by or affiliated with Channel One in New York who had

any communication with anyone concerning the Channel One Programs prior to their broadcast

in the United States, and identify all relevant documents.




                                                  11
      Case 1:18-cv-08128-JPC Document 101-1 Filed 12/07/20 Page 13 of 15




RESPONSE TO INTERROGATORY NO. 8

       By agreement of the parties following a meet-and-confer, this Request has been

withdrawn. Accordingly, no response is required.

INTERROGATORY NO. 9

       Describe the employment status of Zhanna Agalakova with respect to Channel One and

CORW, and identify all relevant documents.

RESPONSE TO INTERROGATORY NO. 9

       By agreement of the parties following a meet-and-confer, this Request has been

withdrawn. Accordingly, no response is required.

Date: September 1, 2020

                                             /s/ David B. Rivkin, Jr.
                                             David B. Rivkin, Jr.
                                             Elizabeth Price Foley
                                             Kendall E. Wangsgard
                                             BAKER & HOSTETLER, LLP
                                             Washington Square, Suite 1100
                                             1050 Connecticut Ave., N.W.
                                             Washington, D.C. 20036
                                             T: 202.861.1500
                                             F: 202.861.1783
                                             drivkin@bakerlaw.com
                                             efoley@bakerlaw.com
                                             kwangsgard@bakerlaw.com

                                             Counsel for Defendant Channel One Russia




                                               12
Case 1:18-cv-08128-JPC Document 101-1 Filed 12/07/20 Page 14 of 15
      Case 1:18-cv-08128-JPC Document 101-1 Filed 12/07/20 Page 15 of 15




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing was served this first day of

September 2020 by electronic mail upon the following:



                                        Bertrand Sellier
                                  Rottenberg Lipman Rich PC
                                 230 Park Avenue, 18th Floor
                                    New York, NY 10169
                                         212.661.3080
                                      Fax: 212.867.1914
                                 Email: bsellier@rlrpclaw.com

                                    Rodney Alan Smolla
                                   Delaware Law School
                                     4601 Concord Pike
                                   Wilmington, DE 19803
                                         302.477.2278
                                      Fax: 302.477.2282
                                 Email: rodsmolla@gmail.com




                                                 /s/ Kendall E.Wangsgard
                                                  Kendall E. Wangsgard




                                               14
